The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 30, 2014

                                    No. 04-14-00513-CR

                                    Marcos MELENDEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR7816
                       Honorable Maria Teresa Herr, Judge Presiding


                                       ORDER
       The State’s motion for extension of time to file the brief is GRANTED. Time is extended
to January 21, 2015.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court